Opinion by
White, P.' J.
§ 118. Petition in suit for breach of liquor dealer's bond; sufficiency of, to admit proof of allegations of breach; case stated. This suit was-brought in the name of appellant as county judge of Wise county against appellees upon a liquor dealer’s bond, to recover $500 penalty for alleged breaches of the conditions of said bond. The breaches alleged in the petition are: 1. That defend, ants for two or more months knowingly kept and exhibited in their place of business a gaming table for gaming purposes. 2. That they knowingly permitted a minor under the age of twenty-one years to enter their place of business, and knowingly sold to said minor, spirituous, vinous and malt liquors. 3. That they knowingly sold and permitted to be sold, at and in their place of business, spirituous, vinous and malt liquors, to habitual drunkards. A jury was waived and the cause was tried by the judge, who rendered jugdment in favor of defendants for costs of suit. Oil the trial"plaintiff proposed to prove that during the two months time as alleged in the petition, defendants permitted games of pool and billiards to be played iii their place of business upon which money and other things of value were bet. Defendants objected to this evidence upon the ground that the allegations in the petition were too general and indefinite to admit such proof, and the court sustained the objection. Held error. *190The allegations were sufficiently explicit and comprehensive to authorize the admission of the proffered evidence.
May 13, 1886.
Reversed and remanded.